July 1, 2013 BNY MELLON FUNDS TRUST - BNY Mellon National Intermediate Municipal Bond Fund - BNY Mellon National Short-Term Municipal Bond Fund - BNY Mellon Pennsylvania Intermediate Municipal Bond Fund - BNY Mellon Massachusetts Intermediate Municipal Bond Fund - BNY Mellon New York Intermediate Tax-Exempt Bond Fund Supplement to Prospectus dated December 31, 2012 Effective July 1, 2013, each fund changed its benchmark index to the current benchmark index set forth below from its corresponding former benchmark index set forth below.
